DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to AFCP filed 05 January 2022.
Claims 1 – 6, 8 – 13 and 15 – 19 are pending.
The claims as amended, in Examiner’s amendment, are in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Imseon Song (Reg. No. 76,000) on 25 January 2022.
Title is amended in accordance with MPEP 606.01.  It is noted that current title is generic and fails to accurately describe the claimed invention.  Therefore, said current title is amended as noted below. 
The application has been amended as follows: 
Title
CHANGING BETWEEN MEMORY BLOCKS OF DIFFERENT BITS BASED ON DELAY OF MIGRATION REQUEST

Claims
1. (Currently Amended)  A storage device, comprising: 
a memory device including a device memory block, and a buffer memory block temporarily storing data, the device memory block including a first memory block and a second memory block; 
and a memory controller configured to control, in response to a migration request received from a host, the memory device to migrate the data, which is stored in the buffer memory block, to the first memory block and the second memory block, 
wherein while migrating the data to the [[first]] device memory block, the memory controller changes a target memory block, in which the data is to be stored, from the first memory block to the second memory block according to whether an operation corresponding to the migration request is delayed or not, 
and wherein a first memory cell, included in the first memory block, stores a greater number of bits than a second memory cell included in the second memory block.

3. (Currently Amended)  The storage device of claim 1, 
wherein the memory controller controls the memory device to change the target memory block from the first memory block to the second memory block according to whether a number of subsequent commands exceeds a threshold number, 
the subsequent commands have higher processing priority than the operation corresponding to the migration request.

5. (Currently Amended)  The storage device of claim 1, wherein, after changing the target memory block from the first memory block to the second memory block, the memory controller controls the memory device to migrate residual data to the second memory block, 
and wherein the residual data is the data, in the buffer memory block, that excludes the data migrated to the first memory block before changing the target memory block.

8. (Currently Amended)  A memory controller for controlling a memory device including a buffer memory block and a device memory block, the device memory block including a first memory block and a second memory block, the memory controller comprising: 
a migration controller configured to control, in response to a migration request from a host, the memory device to migrate data, which is stored in the buffer memory block, to the [[first]] device memory block, 
wherein the memory controller is configured to, while migrating the data to the [[first]] device memory block, determine a target memory block, in which the data is to be stored, between the first memory block and the second memory block according to whether an operation corresponding to the migration request is delayed or not, 
wherein a first memory cell, included in the first memory block, stores a greater number of bits than a second memory cell included in the second memory block.


and wherein the subsequent commands correspond to subsequent requests received after the migration request and the subsequent commands have higher processing priority than the operation corresponding to the migration request.

15. (Currently Amended)  A method of operating a storage device comprising a memory device and a memory controller, the method comprising: 
storing data in a buffer memory block of the memory device in response to a turbo write request; 
and migrating the data, which is stored in the buffer memory block of the memory device, to a target memory block in the memory device in response to a migration request received from a host, 
wherein the migrating comprises: 
while migrating the data to a [[first]] device memory block, changing the target memory block, in which the data is to be stored, from [[the]] a first memory block to a second memory block according to whether an operation corresponding to the migration request is delayed or not, the first and second memory block being included in [[a]] the device memory block of the memory device; 
and migrating a portion of the data to the second memory block when the operation corresponding to the migration request is delayed, 


17. (Currently Amended)  The method of claim 15, wherein changing the target memory block comprises: 
changing the target memory block from the first memory block to the second memory block according to whether a number of subsequent commands exceeds a threshold number, 
and wherein the subsequent commands correspond to subsequent requests received after the migration request and the subsequent commands have higher processing priority than the operation corresponding to the migration request.

18. (Currently Amended)  The method of claim 15, wherein migrating the portion of the data to the second memory block comprises: 
migrating residual data to the second memory block, 
and wherein the residual data is the data, in the buffer memory block, that excludes the data migrated to the first memory block before changing the target memory block.

Reasons for Allowance
Independent claims 1, 8 and 15 have been amended to incorporate limitations of claim 7 (now cancelled) that was indicated as allowable over prior art in Office Action mailed 14 July 2021.  Therefore, said independent claims are allowable prior art.  In view of the above Examiner’s amendment, said independent claims are also in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CHIE YEW/            Primary Examiner, Art Unit 2139